DETAILED ACTION

Response to Amendment

1. This written action is responding to the amendment dated on 10/03/2022.
2. The present application, filed on or after March 16, 2013, is being examined under 
    the first inventor to file provisions of the AIA .  
3. Objection to drawing is withdrawn. 
4. Objection to claims 11 and 17 is withdrawn. 
5. The 112(f) interpretation to claims 13-17 is updated.
6. Claims 1-20 are amended.
7.  Claims 1-20 are submitted for examination.
8. Claims 1-20 have been examined and rejected.
9. The Examiner would like to point out that this action is made final (See MPEP 
    706.07a).
10.
Applicant’s Argument:
On pages 11-13 of the Remarks/Arguments, Applicant argues that the combination of Wu and Schnell does not teach a pass-through circuit for connecting data and power channels and a communication interface for using a different channel to send the cryptographic key material to the data storage device.


11.
Response to Argument
Applicant’s arguments, filed on 10/03/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102/103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, However, upon further consideration, a new ground(s) of rejection is made in view of (Uy et al. US 2021/0135870) 




12.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: “means for selectively connecting to an in-line security device, the means for selectively connecting comprising: means for communicating with a host device connected to the in-line security device, wherein the means for communicating with the host device passes data and power communication through a pass-through circuit of the in-line security device to the host device; and means for receiving, using a different channel than the data and power communication, cryptographic key material from the in-line security device; means for storing data configured to store user content data; and means for cryptography, wherein access to the means for storing data is enabled by the means for cryptography receiving the cryptographic key material from the in-line security device” (Claim 13), “wherein the means for cryptography is configured to use the cryptographic key material to, at least in part, encrypt and decrypt user content data stored on the means for storing data” (Claim 14), “means for sending, via the means for selectively connecting to an in-line security device, a request for the cryptographic key material” (Claim 15), “means for receiving a plurality of cryptographic key material from a plurality of in-line security devices and means for combining the plurality of cryptographic key material to generate a combined cryptographic key, wherein the combined cryptographic key enables access to the means for storing data, or portion of the means for storing data” (Claim 16), and “means for receiving a plurality of cryptographic key material, wherein each of the plurality of cryptographic key material enables access to a corresponding portion of the means for storing data” (claim 17) . If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

13.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2018/0293407 (hereinafter Wu), in view of Uy et al. US 2021/0135870 (hereinafter Uy).

Regarding claim 1 Wu teaches an in-line security device to transfer cryptographic key material, the device comprising: 
a first connector configured to connect with a host device (Wu teaches a data security bridge includes a first interface configured to communicate with a bridge associated with CPU [0067]); 
a second connector configured to connect with a data storage device (Wu teaches a data security bridge includes a second interface configured to communicate with a controller of a storage device [0067]); 
a pass-through circuit between the first connector and the second connector to facilitate data communication between the host device and the data storage device, wherein the pass- through circuit is configured to connect data and power communication between the host device and the data storage device (Wu teaches a data security bridge included in a station 312 [0088-0089], wherein the data security bridge includes a first and second interfaces, wherein the first interface is configured to communicate with a bridge associated with a CPU, and wherein the second interface is configured to communicate with a controller of a storage device [0067]. An external device such as a USB, iPad, or a tablet may be plugged into station 312 [0069], wherein the station such as a computing device [0065], wherein data may be requested and retrieved from the external device and sent to the station [0056]). Note devices such as the USB, iPad, and tablet use USB connectors to connect with computing devices, and once they plugged into the computing devices, they get power from the computing devices.
a communication interface configured to send cryptographic key material to the data storage device via the second connector (Wu teaches an external device may pass a security key to a storage device via the second interface [0069-0070], and fig. 3). Wu does not explicitly teach using a different channel to communicate the cryptographic key from an entity to another. Uy substantially teaches using a separate channel to deliver a cryptographic key to a user [0024]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu such that the invention further includes using a different channel to communicate the cryptographic key from an entity to another. One would have been motivated to do so to apply security protocol on the separate channel to protect the key that will be delivered to the customer [0024]. 


Regarding claim 2 Wu as modified teaches the in-line security device according to claim 1, further comprising: a cryptographic key memory configured to store at least part of the cryptographic key material [0069].  

Regarding claim 3 Wu as modified teaches the in-line security device according to claim 1, further comprising: at least one processor configured to: receive a request to send cryptographic key material, and responsive to receiving the request, send the cryptographic key material to the data storage device via the second connector (Wu teaches key management module 378 may store the security key provided by the external device 390 via a bridge as a first security key in the storage device 320 [0070] and [0077], wherein the bridge is integrated with a CPU in a station [0052]).  

Regarding claim 4 Wu as modified teaches the in-line security device according to claim 1, further comprising: at least one processor configured to: receive authentication data or at least part of the cryptographic key material; verify that the received authentication data or the at least part of the cryptographic key material corresponds to a record in an authentication data set; and based on verification of the received authentication data or the at least part of the cryptographic key material, send the cryptographic key material to the data storage device via the second connector (Wu the key management module 378 may also obtain a second form of identification (such as a password, a voice, a retina feature, etc.) from a user of the station 312 for registering the security key with the storage device [0070] and [0077]).  

Regarding claim 6 Wu as modified teaches the in-line security device according to claim 1, further comprising: a biometric reader configured to read biometric data of a user, wherein based on the biometric data, the communication interface is further configured to send the cryptographic key material to the data storage device (Wu the key management module 378 may also obtain a second form of identification (such as a password, a voice, a retina feature, etc.) from a user of the station 312 for registering the security key with the storage device [0070] and [0077]).  
 
Regarding claim 7 Wu as modified teaches the in-line security device according to claim 6, wherein the biometric reader is a fingerprint scanner [0070].  

Regarding claim 8 Wu as modified teaches the in-line security device according to claim 6, wherein the cryptographic key material is, at least in part, based on the received biometric data (Wu the key management module 378 may also obtain a second form of identification (such as a password, a voice, a retina feature, etc.) from a user of the station 312 for registering the security key with the storage device [0070] and [0077]).  

Regarding claim 9 Wu as modified teaches the in-line security device according to claim 6, further comprising: a processor configured to: receive the biometric data; 24 
- verify that the received biometric data corresponds to a record in a biometric authentication data set; and 
based on verification of the received biometric data, send the cryptographic key material to the data storage device via the communication interface and the second connector (Wu the key management module 378 may also obtain a second form of identification (such as a password, a voice, a retina feature, etc.) from a user of the station 312 for registering the security key with the storage device [0070] and [0077]).  

In response to Claim 10: Rejected for the same reason as claim 16
In response to Claim 11: Rejected for the same reason as claim 16

Regarding claim 12 Wu as modified teaches the in-line security device according to claim 1, wherein the pass-through circuit is further configured to facilitate communication of a further cryptographic key material between the first connector and the second connector (Wu teaches an external device may pass a security key to a storage device via the first and second interfaces [0069-0070], and fig. 3).  

Regarding claim 13 Wu as modified teaches a data storage device comprising: 
means for selectively connecting to an in-line security device comprising (Wu teaches a data security bridge includes a first and second interfaces, wherein the first interface is configured to communicate with a bridge associated with a CPU, and wherein the second interface is configured to communicate with a controller of a storage device [0067] and fig. 3): 
means for communicating with a host device connected to the in-line security device, wherein the means for communicating with the host device passes data and power communication through a pass-through circuit of the in-line security device to the host device (Wu teaches a data security bridge included in a station 312 [0088-0089], wherein the data security bridge includes a first and second interfaces, wherein the first interface is configured to communicate with a bridge associated with a CPU, and wherein the second interface is configured to communicate with a controller of a storage device [0067]. An external device such as a USB, iPad, or a tablet may be plugged into station 312 [0069], wherein the station such as a computing device [0065], wherein data may be requested and retrieved from the external device and sent to the station [0056]). Note devices such as the USB, iPad, and tablet use USB connectors to connect with computing devices, and once they plugged into the computing devices, they get power from the computing devices. 
means for receiving cryptographic key material from the inline security device (Wu teaches an external device may pass a security key to a storage device via the second interface [0069-0070], and fig. 3). 
means for storing data configured to store user content data; and means for cryptography, wherein access to the means for storing user content data is enabled by the means for cryptography receiving the cryptographic key material from the in-line security device (Wu teaches after validating a security key, the user may access encrypted data in a storage media [0070], and fig. 6).  Wu does not explicitly teach using a different channel to communicate the cryptographic key from an entity to another. Uy substantially teaches using a separate channel to deliver a cryptographic key to a user [0024]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu such that the invention further includes using a different channel to communicate the cryptographic key from an entity to another. One would have been motivated to do so to apply security protocol on the separate channel to protect the key that will be delivered to the customer [0024].

Regarding claim 14 Wu as modified teaches the data storage device according to claim 13 wherein the means for cryptography is configured to use the cryptographic key material to, at least in part, encrypt and decrypt user content data stored on the means for storing data (Wu teaches encrypting and decrypting data using a plurality of algorithms [0068]).  
  
In response to Claim 15: Rejected for the same reason as claim 3

Regarding claim 16 Wu as modified teaches the data storage device according to claim 13, wherein the means for cryptography further comprises: means for receiving a plurality of cryptographic key material from a plurality of in-line security devices, and means for combining the plurality of cryptographic key material to generate a combined cryptographic key, wherein the combined cryptographic key enables access to the means for storing data, or portion of the means for storing data (Wu teaches first and second security keys may be obtained from different devices, wherein the management module is configured to associate the first security key with the second security key and generated a signature using both security keys, wherein the signature may allow data to be stored or retrieved from the medium 350 [0071], [0077] and fig. 3).  

Regarding claim 17 Wu as modified teaches the data storage device according to claim 13, wherein the means for cryptography further comprises: means for receiving a plurality of cryptographic key material, wherein each of the plurality of cryptographic key material enables access to a corresponding portion of the means for storing data (Wu teaches after validating a security key, the user may access encrypted data in a storage media [0070]).  

Regarding claim 18 Wu as modified teaches a method for a data storage device to communicate with a host device, the method comprising: communicatively coupling, via wire, the host device to a first connector of an in-line security device; communicatively coupling, via wire, the data storage device to a second connector of the in-line security device (Wu teaches the connection between the storage device 20 and the station 12 may be implemented using a standard connector, such as a SATA connector (for SATA interface), a m.2 connector (for SATA or PCIe), a U.2 connector (for PCIe), or an Ethernet connector [0052], and fig. 1, and 3); 
sending, through a pass-through circuit between the first connector and the second connector, data and power communication between the host device and the data storage device Wu teaches an external device such as a USB, iPad, or a tablet may be plugged into station 312 [0069], wherein the station such as a computing device [0065], wherein data may be requested and retrieved from the external device and sent to the station [0056]). Note devices such as the USB, iPad, and tablet use USB connectors to connect with computing devices, and once they plugged into the computing devices, they get power from the computing devices.
sending a cryptographic key material from the in-line security device to the data storage device (Wu teaches key management module 378 may store the security key provided by the external device 390 via a bridge as a first security key in the storage device 320 [0070] and [0077], wherein the bridge is integrated with the CPU in a station [0052]); and 26 
- responsive to receiving the cryptographic key material, enabling data communication to a storage medium, or portion of the storage medium, of the data storage device, wherein data communication between the host device and the storage medium is though the in-line security device.  
responsive to receiving the cryptographic key material, enabling data communication to a storage medium, or portion of the storage medium, of the data storage device, wherein data communication between the host device and the storage medium is though the pass- through circuit of the in-line security device (Wu teaches after validating a security key, the user may access encrypted data in a storage media [0052], [0070]). Wu does not explicitly teach using a different channel to communicate the cryptographic key from an entity to another. Uy substantially teaches using a separate channel to deliver a cryptographic key to a user [0024]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu such that the invention further includes using a different channel to communicate the cryptographic key from an entity to another. One would have been motivated to do so to apply security protocol on the separate channel to protect the key that will be delivered to the customer [0024].

In response to Claim 19: Rejected for the same reason as claim 8
In response to Claim 20: Rejected for the same reason as claim 4

14.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu and Uy as mentioned above, and further in view of Schnell et al. US 2017/0017595 (hereinafter Schnell).

Regarding claim 5 Wu as modified teaches the in-line security device according to claim 1, wherein: the communication interface is further configured to send the cryptographic key material to the data storage device via the channel configuration pins of the second connector (Wu teaches an external device may pass a security key to a storage device via the second interface [0069-0070], and fig. 3. The external device such as a USB, cell phone, iPad, tablet (i.e. external devices such as USB, iPad, and tablet uses USB cables that configured to connect data and power between two entities) [0069-0070], [0079], and fig. 3). Wu and Uy do not explicitly teach a first connector includes a first plurality of pins; a second connector includes a second plurality of pins; the first plurality of pins and the second plurality of pins include corresponding transmit pins and receive pins connected through the pass-through circuit to enable data communication between the host device and data storage device; the second plurality of pins include channel configuration pins. Schnell substantially teaches a plurality of connecters such as USB-C connector, wherein connector comprises plurality of pins for transmitting and receiving signals, and wherein the USB-C device may send and receive signals via configuration channel (CC) [0060-0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Uy such that the invention further includes a first connector includes a first plurality of pins; the second connector includes a second plurality of pins; the first plurality of pins and the second plurality of pins include corresponding transmit pins and receive pins connected through the pass-through circuit to enable data communication between the host device and data storage device; the second plurality of pins include channel configuration pins. One would have been motivated to do so to make the system more efficient (i.e. having a plurality of pins to send and receive signals), and implementing the configuration channel to discover configuration, and manage the connection s across the USB-C cable including sending and receiving signals [0060]. 

 








Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayoub Alata whose telephone number is (313) 446-6541. The examiner can normally be reached on M-F: 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim can be reached at (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/AYOUB ALATA/Primary Examiner, Art Unit 2494